DETAILED ACTION
This Office Action is in response to the amendment filed January 10, 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, it is understood the robot comprises two link members, a sensor that detects a torque acting between the two link members, wherein at least one of the link members having a shape “so as to allow the object between the two link members to be moved by the pressurization force in a direction away from the axial line until the torque detected by the sensor exceeds a predetermined threshold value to reduce the pressurization force when the torque detected by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaki et al. (WO 2018/042692) in view of Atsuta et al. (JP 5-208394).
Referring to Figure 2, Sugaki illustrates a robot comprising two link members (530,540), each of which has a longitudinal axis, the two link members are coupled such 
Sugaki does not teach a sensor that detects a torque around the axial line acting between the link members due to an object pinched between the link members.  The prior art to Atsuta teaches a robot arm collision arrangement having a torque sensor (5) mounted on each motor (4) for each shaft between each arm, wherein the torque sensor detects a force around each axial line acting between link members due to an object pinched between the link members. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the robot of Sugaki with a torque sensor that detects a force around each axial line acting between the link members due to an object collision (pinched) between the link members, as taught by Atsuta, motivation being to protect an operator from injury.
With respect to claim 2, Sugaki illustrates the robot has such a shape that width dimension in a direction along plane of cross-sectional surface of each of the two link members, which perpendicularly intersects the axial line, on at least one side from the longitudinal axis that intersects the axial line, continuously spreads from at least a midway position of each of the two link members in the direction of the longitudinal axis toward the axial line.  

With respect to claim 4, Sugaki illustrates the outermost peripheral outline of each of the two link members has a linearly symmetrical shape with respect to the longitudinal axis that intersects the axial line.  
With respect to claim 5, Sugaki does not teach the outer periphery of the link members comprise a continuous curvature from a point of intersection of the link members to an opposite end of each link member.  Sugaki illustrates the outer periphery of the link members having a linear shape.  However, forming the link members with an outer periphery having a continuous curvature (such as applicant’s Fig 1) or a linear shape (such as applicant’s Fig. 5) is considered an engineering design choice that would produce the same result of reducing a pressure force on a pinched object.  Note, the specification describes “the first arm 4 and the second arm 5 are adapted such that outermost peripheral outlines of the first arm 4 and the second arm 5 are linearly symmetrical shapes with reference to the central axes 4a and 5a that intersect the third axial line C” (paragraph 0023).  It would have been obvious to one in the art to form the link arms with either a continuously curved outer peripheral surface or a linearly shaped outer peripheral surface, as a matter of engineering design choice, since each shape would produce the desired result of reducing a pressure of a pinched object between the link members.  

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smallridge (USPub 2017/0072574) in view of Atsuta et al. (JP 5-208394).
Referring to Figure 1, Smallridge illustrates a robot comprising two link members (110,120), each of which has a longitudinal axis, the two link members are coupled such that the link members are able to relatively rotate about an axial line; wherein the robot has such a shape that a width dimension in a direction along a plane of a cross-sectional surface of at least one of the link members, which perpendicularly intersects the axial line, on at least one side from the longitudinal axis that intersects the axial line, continuously spreads from at least a midway position of the at least one of the link members in a direction of the longitudinal axis toward the axial line so as to allow the object between the two link members to be moved by the pressurization force in a direction away from the axial line to reduce the pressurization force when the torque detected by the sensor exceeds the predetermined threshold value.    
Smallridge does not teach a sensor that detects a torque around the axial line acting between the link members due to an object pinched between the link members.  The prior art to Atsuta teaches a robot arm collision arrangement having a torque sensor (5) mounted on each motor (4) for each shaft between each arm, wherein the torque sensor detects a force around each axial line acting between link members due to an object pinched between the link members. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the robot of Smallridge with a torque sensor that detects a force around each axial line acting between the link members due to an object collision (pinched) between the link members, as taught by Atsuta, motivation being to protect an operator from injury.
With respect to claim 2, Smallridge illustrates the robot has such a shape that width dimension in a direction along plane of cross-sectional surface of each of the two 
With respect to claim 3, Smallridge illustrates a first relative angle in the direction along the planes of cross-sectional surfaces of the two link members, which perpendicularly intersect the axial line, between respective longitudinal axes that intersect the axial line, is smaller than a second relative angle between outermost peripheral outlines of the two adjacent link members.  
With respect to claim 5, Smallridge illustrates the outermost peripheries of the two link members form a continuous curvature form a point of intersection of the two link members to an opposite end of the link members.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658